DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election without traverse of Group I, corresponding to claims 1-10 in the reply filed on 16/423967 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hasan (Hasan MF, Berdichevsky Y. Neural Circuits on a Chip. Micromachines. 2016; 7(9):157. https://doi.org/10.3390/mi7090157) in view of Mao (Mao, Dacheng, Li, Ningwei Xiong, Zheshun, Sun, Yubing, Xu, Guangyu. (2019). Single-Cell Optogenetic Control of Calcium Signaling with a High-Density Micro-LED Array. iScience. 21. 10.1016/j.isci.2019.10.024.) and Nakajima (Arata Nakajima et. al. "CMOS image sensor integrated with micro-LED and multielectrode arrays for the patterned photostimulation and multichannel recording of neuronal tissue," Opt. Express 20, 6097-6108 (2012)).

Regarding claim 1, Hasan teaches a method for fabricating a neuromorphic computing device comprising: forming a channel in a first substrate (Fig. 2(g), cells); seeding at least a portion of the channel in the first substrate with a biological neuron growth material (Fig. 2(e)); and stimulating growth of the seeded biological neuron growth material to grow a neuron in the at least a portion of the channel (Fig. 2(h); section 3. Neural Culture Patterning Methods).
Hasan does not explicitly teach forming at least one sensor in a second substrate; attaching the second substrate to the first substrate such that the at last one sensor is proximate to the biological neuron growth material.
Mao teaches seeding a first substrate with a cell; forming a micro-LED array in a second substrate; and attaching the second substrate to the first substrate such that the at least one sensor is proximate to the cell (Fig. 1 and corresponding text). 

Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Mao and Nakajima with Hasan such that the method comprises forming at least one sensor in a second substrate; attaching the second substrate to the first substrate such that the at last one sensor is proximate to the biological neuron growth material for the purpose of optogenetically addressing and recording individual cells (Mao, p. 404; Hasan, p. 4; Nakajima, p. 6100, first paragraph). 
Regarding claim 2, the combination of Hasan, Mao, and Nakajima teaches forming a semiconductor device in a third substrate and attaching the third substrate to the second substrate such that the at least one sensor is in electrical communication with the semiconductor device (Nakajima, Fig. 1, CMOS chip; section 2.3 Device fabrication). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Hasan, Mao, and Nakajima for the reasons set forth in the rejection of claim 1. 
Regarding claim 3, the combination of Hasan, Mao, and Nakajima teaches wherein forming the channel in the first substrate comprises forming a neural lattice in the first substrate, the neural lattice comprising a plurality of seed chambers for seeding biological neuron growth materials (Hasan, Fig. 2(h); p. 4, third paragraph, p. 5, second paragraph). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Hasan, Mao, and Nakajima for the reasons set forth in the rejection of claim 1. 
Regarding claim 4, the combination of Hasan, Mao, and Nakajima teaches wherein seeding the at least a portion of the channel in the first substrate with the biological neuron growth material comprises seeding the seed chambers of the neural lattice with biological growth materials (Hasan, Fig. 
Regarding claim 5, the combination of Hasan, Mao, and Nakajima teaches wherein stimulating growth of the seeded biological neuron growth material to grow a neuron comprises stimulating growth of the seeded biological neuron growth material such that the axons of the neurons grown in adjacent seed chambers are in proximity to one another (Hasan, Fig. 2(h); p. 4, third paragraph, p. 5, second paragraph). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Hasan, Mao, and Nakajima for the reasons set forth in the rejection of claim 1. 
Regarding claim 6, the combination of Hasan, Mao, and Nakajima teaches wherein the neural lattice is formed as one of a two-dimensional neural lattice and a three-dimensional neural lattice (Hasan, Fig. 2(h); p. 5, third paragraph). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Hasan, Mao, and Nakajima for the reasons set forth in the rejection of claim 1. 
Regarding claim 8, the combination of Hasan, Mao, and Nakajima teaches wherein the at least one sensor comprises an optogenetic device (Nakajima, p. 6100, section 2). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Hasan, Mao, and Nakajima for the reasons set forth in the rejection of claim 1. 
Regarding claim 9, the combination of Hasan, Mao, and Nakajima teaches wherein the optogenetic device comprises a GaN light emitting diode and an optical sensor (Mao, p. 405, paragraph 1; Nakajima, p. 6101, section 2.2, photodiode). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Hasan, Mao, and Nakajima for the reasons set forth in the rejection of claim 1. 
Regarding claim 10, the combination of Hasan, Mao, and Nakajima teaches wherein the second substrate comprises a sapphire-based material (Nakajima, p. 6106, first paragraph). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Hasan, Mao, and Nakajima for the reasons set forth in the rejection of claim 1. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hasan (Hasan MF, Berdichevsky Y. Neural Circuits on a Chip. Micromachines. 2016; 7(9):157. https://doi.org/10.3390/mi7090157) in view of Mao (Mao, Dacheng, Li, Ningwei Xiong, Zheshun, Sun, Yubing, Xu, Guangyu. (2019). Single-Cell Optogenetic Control of Calcium Signaling with a High-Density Micro-LED Array. iScience. 21. 10.1016/j.isci.2019.10.024.) and Nakajima (Arata Nakajima et. al. "CMOS image sensor integrated with micro-LED and multielectrode arrays for the patterned photostimulation and multichannel recording of neuronal tissue," Opt. Express 20, 6097-6108 (2012)) and further in view of Taylor (U.S. PGPub 2010/0158756).

Regarding claim 7, the combination of Hasan, Mao, and Nakajima does not explicitly teach wherein the second substrate is attached to the first substrate using at least one of Van der Waals forces and an adhesive coating. Hasan and Mao teach wherein the first substrate is PDMS (Hasan, Fig. 2; Mao, Fig. 1).
Taylor teaches attaching a PDMS substrate to a second substrate by Van der Waals forces or an adhesive ([0142]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Taylor with Hasan, Mao, and Nakajima such that the second is attached to the first substrate using at least one of Van der Waals forces and an adhesive coating for the purpose of attaching the PDMS substrate according to Mao (Fig. 1) by implementing methods known in the art (Taylor, [0142]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219.  The examiner can normally be reached on M-F 9:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALIA SABUR/Primary Examiner, Art Unit 2812